Case 7:19¢cr-00501 Document 6 Filed on 03/22/19 in TXSD Page 1 of 1

United States District Court 1

. s
UNITED sTATEs DIsTRICT CoURT °""'e"' D'S§,‘§t °f man

SOUTHERN DISTRICT OF TEXAS

` McALLEN DIVISIoN » ‘ MAR 22 2019
UNITED STATES OF AMERICA § David J. Bradley, C|erk
v. v § Criminal N'o. M-19-501
LEoNEL JULIAN LoPEZ, JR. v §

WAIVER OF INDICTMENT
l, Leonel Julian Lopez, Jr., the above named Defendant, Who is accused of the following:

On or about April 2008 to on or about December 2016, in the Southern
District of Texas and Within the jurisdiction of the Court, Defendant Leonel Julian
Lopez, Jr., Willfully, knowingly, and corruptly gave, offered, and agreed to give
something of value, that is, money to a public official intending the public official
to be influenced and rewarded in connection With a business, transaction, and series
of transactions of the City of Weslaco, Texas valued at $5,000 or more, that is,
contracts for construction and rehabilitation of Water treatment facilities in the City
of Weslaco, Texas, and during that same one-year period the City of Weslaco,
Texas received benefits in excess of $l0,000 under Federal programs involving a
grant, contract, subsidy, loan, guarantee, insurance, and other form of Federal
assistance All in violation of Title 18, United States Code, Section 666(a)(2),

being advised of the nature of the charge, the proposed information, and of my ri ghts, hereby Waive
in open Court on the 22nd day of March, 2019, prosecution by indictment and consent that the

proceeding may be by information rather than by indictment._

 

Defendant

7
B@fore plata Z[ 7W CQM£OIM 66

Judicial Officer

